Citation Nr: 1748295	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-08 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), including as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf.  

2.  Entitlement to service connection for an immune disorder, including as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf.  

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for attention deficit disorder (ADD), also claimed as lack of concentration, including as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf.  

5.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	Yelena Duterte, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from active duty for training (ACDUTRA) from May 1985 to August 1985 and on active duty from November 1990 to May 1991.  His service included service in the Southwest Asia Theater of Operations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in July 2013.  A transcript of that hearing has been associated with the claims file.  

In November 2014 the Board remanded the case for additional development.  In November 2016, the Board remanded the issues of service connection for an immune disorder, ADD and OSA.  

In the November 2016 decision, the Board also denied entitlement to service connection for CFS and entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran appealed these denials to the United States Court of Appeal for Veterans Claims (Court).  By a May 2017 Order, the Court vacated and remanded the Board's decision on the issues of entitlement to service connection for CFS and entitlement to an initial rating in excess of 50 percent for PTSD to the Board pursuant to the terms of a Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for CFS, OSA, ADD and an increased initial rating for PTSD addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the probative evidence of record demonstrates the Veteran's immune disorder, diagnosed as Epstein Barr virus (EBV) viremia, is etiologically related to the Veteran's infectious mononucleosis diagnosed in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an immune disorder, diagnosed as EBV viremia, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in April 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's immune disorder, diagnosed as bacteremia and EBV viremia is etiologically related to the Veteran's infectious mononucleosis diagnosed during his active service.  

The probative medical evidence of record reflects that the Veteran has a diagnosis of EBV viremia.  See July 2017 VA examination of infectious diseases.  In a December 2006 statement, the Veteran reported having symptoms of feeling tired, weak and sickly following his return from the Persian Gulf in May 1991 and that he was hospitalized in November 1991 and diagnosed with chronic fatigue disorder and some kind of immune disorder.  Thereafter, in August and September 2007 lay statements, the Veteran's mother, brother and stepfather all reported the Veteran was hospitalized shortly after his separation from active service in May 1991 for an "undisclosed illness" and that he had been healthy prior to his service in the Persian Gulf.  Private medical records from November 1991 reflect a provisional diagnosis of EBV and a final diagnosis of infectious mononucleosis, within five months of his separation from active service.  

With respect to the lay statements by the Veteran and his mother and brother regarding his symptoms and treatment following his active service these statements are competent.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In regard to the Veteran's lay assertions that he was diagnosed with chronic fatigue disorder during his November 1991 hospitalization, these statements, are not credible as they are inconsistent with the medical evidence of record, namely the November 1991 private hospital report, wherein he was provided a provisional diagnosis of EBV and diagnosed with infection mononucleosis.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, as the Veteran's statements regarding a diagnosis of chronic fatigue disorder are inconsistent with the contemporaneous medical evidence of record they are not credible and are therefore afforded no probative value.  

In the July 2017 VA examination, the examiner noted there were significant diagnostic findings, including findings of EBV positive.  The examiner then concluded that the Veteran's immune system claim is more likely than not attributable to his EBV viremia with his development of dilated cardiomyopathy and that this viral infection was more likely than not related to his initial diagnosis of mononucleosis in 1991, given that EBV is the most common cause of infectious mononucleosis.  He also found evidence of positive EBV persistent after this diagnosis.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates his current EBV viremia had its onset during active service.  

Accordingly, service connection for an immune disorder, diagnosed as EBV viremia, is warranted.  38 C.F.R. §§ 3.102, 3.303 (2017).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an immune disorder, diagnosed as EBV viremia, is granted.  


REMAND

CFS 

The April 2017 Joint Motion found the Board's November 2016 decision regarding the denial of service connection CFS was deficient because the Board relied on an inadequate VA opinion regarding the etiology of the Veteran's CFS, as the examiner did not provide any rationale discussing the Veteran's symptoms, medical history or whether diagnostic testing was necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the claim must be remanded to afford the Veteran a new VA opinion regarding the etiology of CFS.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

OSA 

Although a VA examination and opinion for OSA was provided in July 2017, the examiner failed to discuss whether OSA may be due to the Veteran's exposure to environmental hazards during his active service in the Persian Gulf.  Barr, 21 Vet. App. at 311.  Accordingly, the claim for entitlement to service connection for OSA must be remanded to afford the Veteran a supplemental VA opinion regarding this matter.  McLendon, 20 Vet. App. at 83.  

Supplemental Statement of the Case (SSOC)

Following the development requested by the Board in November 2016, the RO failed to provide an SSOC for all the issues on appeal despite the addition of relevant evidence to the record.  Therefore, after all additional development has been undertaken upon remand, an SSOC should be provided for all the remaining issues on appeal.  

Outstanding Medical Records

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Upon receipt of all additional records, obtain a supplemental medical opinion from the VA examiner who performed the November 2015 VA examination for chronic fatigue syndrome (CFS) or if unavailable, a similar clinician.  The Veteran's electronic claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  

The examiner is then asked to answer the following questions with the claim for service connection for chronic fatigue:

(a).  Whether at least as likely as not (50 percent or greater probability), that the record shows: 
   (1) objective indicators due to undiagnosed illness; 
(2) if there was a minimum of a 6-month period of chronicity of those objective indicators; and 
(3) if those objective indicators (i.e. symptoms of fatigue) are attributable to a known diagnosis.  

(b).  Whether at least as likely as not (50 percent or greater probability) that CFS is related to service.  

(c).  In so doing, the examiner must discuss:  
   (1) the Veteran's symptoms; 
   (2) medical history; and 
   (3) whether diagnostic testing is necessary.  

It is essential the examiner provide a rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Upon receipt of all additional records, obtain a supplemental medical opinion from the VA examiner who performed the July 2017 VA examination for obstructive sleep apnea (OSA) or if unavailable, a similar clinician.  The Veteran's electronic claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  

The examiner is then asked to answer whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed OSA is related the Veteran's exposure to environmental hazards during his active service in the Persian Gulf (demonstrated in the service records).  

It is essential the examiner provide a rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

4.  Ensure the examiners' opinions are responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

5.  Then readjudicate the claims of service connection for a CFS, ADD, OSA and an increased initial rating for PTSD in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


